PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Keller Jolley Preece/ Lyft 
1010 North 500 East 
Suite 210 
North Salt Lake, UT 84054

In re Application of: Anna Pan 
Serial No.: 16714316          
Filed: December 13, 2019 
Docket: 20077.61 
Title: PANEL-SNAPPING INTERFACE FOR RESPONSIVE DISPLAY OF MAPS
::::::

DECISION ON REQUEST FOR SUSPENSION OF EXAMINATION UNDER 37 C.F.R. § 1.103(a)




This is a decision on the request for suspension of examination, filed on 07/16/2021, under 37 C.F.R. §1.103(a).

The petition is DENIED.


REVIEW OF FACTS

On 07/16/2021, Petitioner requested suspension of examination under 37 CFR 1.103(a) for a period of 6 months, due to business disruptions caused by the global COVID-19 pandemic. This request was filed along with a response to the non-final action mailed 02/17/2021.

REGULATION AND PRACTICE

37 CFR 1.103 Suspension of action by the Office.
(a) Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1) A showing of good and sufficient cause for suspension of action; and
(2) The fee set forth in § 1.17(g), unless such cause is the fault of the Office.



ANALYSIS AND DECISION

37 C.F.R. 1.103(a)(1) requires, “A showing of good and sufficient cause for suspension of action”. The reasoning in the petition cites business disruptions due to the COVID-19 pandemic and states that suspension will allow time for this disruption to abate. However, this is not an adequate showing of good and sufficient cause for suspension because it fails to provide information regarding how COVID-19 is affecting Applicant specifically, and impacting Applicant’s ability to prosecute the application. 

The petition is therefore DENIED.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.103(a)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to Mary Jacob at (571) 272-6249. 
 
/Mary Jacob/________
Mary Jacob, Quality Assurance Specialist
TC2100